Order entered August 7 , 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01015-CV

                         IN RE FRANKIE HOGG-BEY, Relator

                    On Appeal from the Criminal District Court No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. F-0255075-NI

                                        ORDER
                        Before Justices Moseley, Fillmore, and Evans

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER the relator to bear the costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE